Abatement Order filed March 10, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00037-CV
                                   ____________

                           JOANN SHINN, Appellant

                                        V.

                            MIKE PHUNG, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1097248

                            ABATEMENT ORDER

      Notice was filed on February 25, 2020, that appellant is in bankruptcy. Tex.
R. App. P. 8.1. According to the notice, on February 18, 2020, Joann Shinn
petitioned for voluntary bankruptcy protection in the United States Bankruptcy
Court for the Southern District of Texas under case number 20-31132. A
bankruptcy suspends the appeal from the date when the bankruptcy petition is filed
until the appellate court reinstates the appeal in accordance with federal law. Tex.
R. App. P. 8.2. Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.